DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1 is canceled.
Claims 2-15 are new.
Claims 2-15 are pending and have been examined.
This action is in reply to the papers filed on 10/30/2020 and preliminary amendment filed 11/05/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 01/22/2021, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 10/30/2020 as modified by the preliminary amendment filed on 11/05/2020. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10825055.
Appl. No. 17/085,815: 2. A method comprising: 
Pat. 10825055: 1. A method comprising: 
Appl. No. 17/085,815: sending, by at least one processor, location information of a device; 
Pat. 10825055: Col. 13:30-65 – determining the location of a device.
Appl. No. 17/085,815: receiving, by at least one processor, data associated with a promotion displayable on a mobile gaming device, in response to sending the location information; 
Pat. 10825055: receiving, by at least one processor, data associated with a promotion displayable on a mobile gaming device; 
Appl. No. 17/085,815: identifying, by the at least one processor, a similarity metric between an image in the data associated with the promotion and an image associated with a game executable in the mobile gaming device; 
Pat. 10825055: identifying, by the at least one processor, a similarity metric between an image in the data associated with the promotion and an image associated with a game executable in the mobile gaming device, in which identifying the similarity metric comprises: 
Appl. No. 17/085,815: displaying, by the at least one processor, the game in a first area of a screen of the mobile device; 
Pat. 10825055: displaying, by the at least one processor, the game in a first area of a screen of the mobile device; 
Appl. No. 17/085,815: identifying, by the at least one processor, a second area of the screen, different from the first area, and 
Pat. 10825055: identifying, by the at least one processor, a second area of the screen, different from the first area; 
Appl. No. 17/085,815: displaying the promotion in the second area, in response to determining that the similarity metric meets a threshold; and 
Pat. 10825055: displaying the promotion in the second area, in response to determining that the similarity metric meets a threshold; and 
Appl. No. 17/085,815: displaying, by the at least one processor, the promotion in the first area of the screen, in response to determining that the similarity metric does not meet the threshold.
Pat. 10825055: displaying, by the at least one processor, the promotion in the first area of the screen, in response to determining that the similarity metric does not meet the threshold. 
Appl. No. 17/085,815: 3. The method of claim 2, in which identifying the similarity metric comprises comparing, by the at least one processor, a border of a first graphic within the image in the data associated with the promotion with a second graphic within the image associated with the game.
Pat. 10825055 – Claim 1: comparing, by the at least one processor, a border of a first graphic within the image in the data associated with the promotion with a second graphic within the image associated with the game, and measuring, by the at least one processor, a distance between the border of the first graphic and the border of the second graphic; 
Appl. No. 17/085,815: 4. The method of claim 3, in which identifying the similarity metric further comprises measuring, by the at least one processor, a distance between the border of the first graphic and the border of the second graphic.
Pat. 10825055 – Claim 1: comparing, by the at least one processor, a border of a first graphic within the image in the data associated with the promotion with a second graphic within the image associated with the game, and measuring, by the at least one processor, a distance between the border of the first graphic and the border of the second graphic; 
Appl. No. 17/085,815: 5. The method of claim 3, further comprising formatting, by the at least one processor, the data associated with the promotion such that the promotion is displayable on the screen.
Pat. 10825055: 2. The method of claim 1, further comprising formatting, by the at least one processor, the data associated with the promotion such that the promotion is displayable on the screen. 
Appl. No. 17/085,815: 6. The method of claim 3, in which identifying the similarity metric further comprises comparing, by the at least one processor, colors in the image associated with the promotion with those of the image associated with the game.
Pat. 10825055: 3. The method of claim 1, in which identifying the similarity metric further comprises comparing, by the at least one processor, colors in the image associated with the promotion with those of the image associated with the game. 
Appl. No. 17/085,815: 7. The method of claim 3, in which identifying the similarity metric further comprises comparing, by the at least one processor, shapes in the image associated with the promotion with those of the image associated with the game.
Pat. 10825055:    4. The method of claim 1, in which identifying the similarity metric further comprises comparing, by the at least one processor, shapes in the image associated with the promotion with those of the image associated with the game. 
Appl. No. 17/085,815: 8. The method of claim 3, further comprising identifying, by the at least one processor, a sound similarity between sounds provided by the promotion with those of the game.
Pat. 10825055:    5. The method of claim 1, further comprising identifying, by the at least one processor, a sound similarity between sounds provided by the promotion with those of the game. 
Appl. No. 17/085,815: 9. An apparatus comprising: at least one processor; and a memory, in which the memory stores instructions which, when executed by the processor, direct the at least one processor to: 
Pat. 10825055:    6. An apparatus comprising: at least one processor; and a memory, in which the memory stores instructions which, when executed by the processor, direct the at least one processor to: 
Appl. No. 17/085,815: send location information of a device; 
Pat. 10825055: Col. 13:30-65 – determining the location of a device.
Appl. No. 17/085,815: receive data associated with a promotion displayable on a mobile gaming device, in response to sending the location information; 
Pat. 10825055:    receive data associated with a promotion displayable on a mobile gaming device; 
Appl. No. 17/085,815: identify a similarity metric between an image in the data associated with the promotion and an image associated with a game executable in the mobile gaming device; 
Pat. 10825055:    identify a similarity metric between an image in the data associated with the promotion and an image associated with a game executable in the mobile gaming device, in which, to identify the similarity metric, the instructions, when executed, direct the at least one processor to: 
Appl. No. 17/085,815: display the game in a first area of a screen of the mobile device; 
Pat. 10825055:    display the game in a first area of a screen of the mobile device; 
Appl. No. 17/085,815: identify a second area of the screen, different from the first area, and 
Pat. 10825055:    identify a second area of the screen, different from the first area; 
Appl. No. 17/085,815: displaying the promotion in the second area, in response to determining that the similarity metric meets a threshold; and 
Pat. 10825055:    displaying the promotion in the second area, in response to determining that the similarity metric meets a threshold; and 
Appl. No. 17/085,815: display the promotion in the first area of the screen, in response to determining that the similarity metric does not meet the threshold.
Pat. 10825055:    display the promotion in the first area of the screen, in response to determining that the similarity metric does not meet the threshold. 
Appl. No. 17/085,815: 10. The apparatus of claim 9, in which, to identify the similarity metric, the instructions, when executed, direct the at least one processor to compare a border of a first graphic within the image in the data associated with the promotion with a second graphic within the image associated with the game.
Pat. 10825055 – Claim 1: compare a border of a first graphic within the image in the data associated with the promotion with a second graphic within the image associated with the game, and 
Appl. No. 17/085,815: 11. The apparatus of claim 10, in which the processor is further configured to measure a distance between the border of the first graphic and the border of the second graphic.
Pat. 10825055 – Claim 1: measure a distance between the border of the first graphic and the border of the second graphic; 
Appl. No. 17/085,815: 12. The apparatus of claim 9, in which the processor is further configured to format the data associated with the promotion such that the promotion is displayable on the screen.
Pat. 10825055:    7. The apparatus of claim 6, in which the processor is further configured to format the data associated with the promotion such that the promotion is displayable on the screen. 
Appl. No. 17/085,815: 13. The apparatus of claim 9 in which the processor is further configured to compare colors in the image associated with the promotion with those of the image associated with the game.
Pat. 10825055:    8. The apparatus of claim 6 in which the processor is further configured to compare colors in the image associated with the promotion with those of the image associated with the game. 
Appl. No. 17/085,815: 14. The apparatus of claim 9, in which the processor is further configured to compare shapes in the image associated with the promotion with those of the image associated with the game.
Pat. 10825055:    9. The apparatus of claim 6, in which the processor is further configured to compare shapes in the image associated with the promotion with those of the image associated with the game. 
Appl. No. 17/085,815: 15. The apparatus of claim 9, in which the processor is further configured to identify a sound similarity between sounds provided by the promotion with those of the game.
Pat. 10825055:    10. The apparatus of claim 6, in which the processor is further configured to identify a sound similarity between sounds provided by the promotion with those of the game. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system/apparatus for advertising on a mobile gaming device.
Claim 2 recites [a] method comprising: sending, by at least one processor, location information of a device; receiving, by at least one processor, data associated with a promotion displayable on a mobile gaming device, in response to sending the location information; identifying, by the at least one processor, a similarity metric between an image in the data associated with the promotion and an image associated with a game executable in the mobile gaming device; displaying, by the at least one processor, the game in a first area of a screen of the mobile device; identifying, by the at least one processor, a second area of the screen, different from the first area, and displaying the promotion in the second area, in response to determining that the similarity metric meets a threshold; and displaying, by the at least one processor, the promotion in the first area of the screen, in response to determining that the similarity metric does not meet the threshold.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 2-8 recite a method and, therefore, are directed to the statutory class of a process. Claims 9-15 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 2: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
2. A method comprising:

No additional elements are positively claimed.
sending, by at least one processor, location information of a device; 

This limitation includes the step of sending, by at least one processor, location information of a device. 
But for the processor this limitation is directed to receiving/transmitting, known information (e.g., sending location information) in order to facilitate advertising on a mobile gaming device which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
sending, by at least one processor, location information
receiving, by at least one processor, data associated with a promotion displayable on a mobile gaming device, in response to sending the location information; 

This limitation includes the step of receiving, by at least one processor, data associated with a promotion displayable on a mobile gaming device, in response to sending the location information. 
But for the processor and mobile device, this limitation is directed to receiving/transmitting, known information (e.g., receiving a promotion) in order to facilitate advertising on a mobile gaming device which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
receiving, by at least one processor, data associated with a promotion
identifying, by the at least one processor, a similarity metric between an image in the data associated with the promotion and an image associated with a game executable in the mobile gaming device; 

This limitation includes the step of identifying, by the at least one processor, a similarity metric between an image in the data associated with the promotion and an image associated with a game executable in the mobile gaming device. 
But for the processor this limitation is directed to processing known information (e.g., identifying a similarity between an image and a game) in order to facilitate advertising on a mobile gaming device which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
identifying, by the at least one processor, a similarity metric
displaying, by the at least one processor, the game in a first area of a screen of the mobile device; 

This limitation includes the step of displaying, by the at least one processor, the game in a first area of a screen of the mobile device. 
But for the processor, screen, and mobile device, this limitation is directed to displaying known information in order to facilitate advertising on a mobile gaming device which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
displaying, by the at least one processor, the game in a first area of a screen of the mobile device
identifying, by the at least one processor, a second area of the screen, different from the first area, and displaying the promotion in the second area, in response to determining that the similarity metric meets a threshold; and 

This limitation includes the step of identifying, by the at least one processor, a second area of the screen, different from the first area, and displaying the promotion in the second area, in response to determining that the similarity metric meets a threshold;. 
But for the processor, screen, and mobile device, this limitation is directed to processing and displaying known information in order to facilitate advertising on a mobile gaming device which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
identifying, by the at least one processor, a second area of the screen, different from the first area, and displaying the promotion in the second area
displaying, by the at least one processor, the promotion in the first area of the screen, in response to determining that the similarity metric does not meet the threshold. 
This limitation includes the step of displaying, by the at least one processor, the promotion in the first area of the screen, in response to determining that the similarity metric does not meet the threshold. 
But for the processor, screen, and mobile device, this limitation is directed to displaying known information in order to facilitate advertising on a mobile gaming device which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
displaying, by the at least one processor, the promotion in the first area of the screen


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating data, processing data, and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate, processes, and display data. Applicant’s Specification (PGPub. 2021/0049644 [0058; 0077; 0078; 0127]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer merely communicates, processes, and displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 9 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 3-8 and 10-15 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from advertising on a mobile gaming device. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections – 35 USC § 102 / § 103 (Prior-art)
Claims 2-15 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dingler et al. 2010/0112990 [Abstract – location of mobile device] A location based service configured to route local advertising for streamed media and media blocking based on a location of the recipient. The method include detecting a location of a mobile user and routing streaming media of a local affiliate to a mobile device of the mobile user based on the detected location of the mobile user. 
Friesen et al. 2003/0050806 [0146 – gaming device] Moreover, the casino server 200 may employ the displays 308 of the gaming device 300 to communicate messages to particular ones of the players operating the gaming device 300. One such message could be, "Mr. Smith, your room number 336 is now ready." Other messages may communicate offers made by the hotel to the players. For example, the casino server 200 could offer compensation (such as gaming credit to be employed on the gaming device 300) to a player to switch rooms (e.g., from a non-smoking to a smoking room, in the event that there is a shortage of non-smoking rooms). The player's response to the offer may be provided via the player input device 310 (FIG. 3) of the gaming device 300. [0147 – gaming machine] The player may be offered a benefit, such as a certain amount of gaming credit for use at gaming machine 104, in exchange for using the gaming machine 104 for check-in or check-out. Such an offer may lead a player to use a gaming machine 104 for check-out instead of using in-room check-out. Consequently the player may engage in a visit to a gaming machine and in gaming activity at the gaming machine which would not otherwise have occurred. 
Kanisawa et al. 2005/0107158 [0022 – game screen] Moreover, in an advertising method of the present invention, in an advertising method employing a game playback device to provide a game screen on a display section of a user terminal, the method involves controlling the game playback device to employ an advertising image being an image for advertising a product or a service, as a character image used in the game screen. 
Keating et al. 2006/0015496 [0114 – similarity metrics] To summarize a visual recording, typically it is desired to include only a few scenes of a particular type in the summary. To achieve this, sections of a video can be grouped or clustered in a manner similar to that described above with respect to implementation of the invention for photo grouping. Then, from each group, only a few (e.g., one or two) sections of the visual recording are selected, the assumption being that it is only necessary to include a small number of similar sections of the visual recording in order to convey the nature of the content of those similar sections, i.e. to provide a good summary of the visual recording. For specific applications, such as summarization of a sporting event, repetitive structure can be used to identify important parts of the game that are desirable to include in the visual recording summary. For instance, a standard camera angle and field of view are used whenever a pitch is thrown in baseball. Through computation of image similarity, a score can be computed for a scene that indicates how similar the scene is to a particular image (or type of image) that is not part of the visual recording, e.g., how similar a scene is to a "pitch is being thrown" image. (For convenience, such an image is sometimes referred to herein as a "master image.") The invention could be implemented so that all such scenes are required to be in the summary. In addition, it may be desired that the summarization method remove all scenes that contain close-ups of faces, since these often are irrelevant to the outcome of the game. This type of scene can also be recognized using an image similarity method according to the invention (e.g., by comparing to a "face image") and the corresponding scenes deleted from the summary. A scene (or other group of visual images) can be compared to an image by identifying an image representation of the scene (using any of the ways described above with respect to using image similarity in annotating groups of visual images) and comparing that to the image. Or, one or more visual images selected from the scene (or other group of visual images) can be compared to the image and the similarity of the scene to the image based on those comparisons (e.g., the average similarity of the selected visual image(s) can be computed). 
Wolosewicz et al. 2007/0174624 [0043 – ad space placement] In some implementations, content timing information and/or position information is provided to the gateway server 120 by the host device 102. The timing information enables the server 120 to present ads to the user of the host device 102 at the right moment as an icon, link or other user interface element, which can be activated by a user to display the ad. The server 120 can assign different ads to different parts of the content as agreed to by the advertisers 116 and content providers 118. The coordinates for ad space within a display screen can be provided by the content providers 118 and adjusted by the gateway 104 based on host device information. For example, the content providers 118 could provide information about ad space available with the content 126, such as the sequence of video frames that include the available ad space, where the ad space is located in the frames (e.g., video frame coordinates), the types of ads allowed in the ad space, whether the ads can be static, dynamic or interactive, the length of the video sequence for which the ad space will be presented, etc. Using information about the display screen 113 of the host device 102 (e.g., size, resolution, color palette), the gateway 104 can format the ads for display on the host device 102. Such information could be stored in a database at the gateway 104, and accessed using a host device identifier. Content owners may wish to leave blank certain sections of a video (e.g., a billboard appearing in a film) which can then be overwritten by an ad. This is already practiced in television by the use of a technique known as "blue screening."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682